Allowability Notice
1. This action is in response to the amendment filed 17 May 2021. 
2. Claims 1-20 are pending.  Claims 1- 20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
4. Allowed Claims: Claims 1-20, are allowed.
5 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 112(a)
The 35 USC §112(a) rejection has been removed in light of the amendments and the applicant’s amendments and arguments in the remarks on 5/17/2021 on page 9. The claims are patent eligible as they are fully supported in the specification by the applications and patents which were incorporated by reference such as the portion of the claim "generating a pattern mask based on the laser input file associated with the selected wear pattern" and “a pixel of the pattern mask at a pattern mask pixel location that corresponds to the pixel location".

35 U.S.C. 112(b)


35 U.S.C. 101.
The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process”, or “Certain Method of Organizing Human Activity” such as a system that allows a user to create new designs for apparel and preview these designs before manufacture with software and lasers that are used in finishing apparel to produce a desired wear pattern or other design with the lasers applied to pixel imaging upon the fabric at determined design locations, as claimed by the applicant and argued by the Applicant in Applicant’s Remarks in pages 9-10 on 12/21/2020. Thus Independent Claims 1 and 11 as well as the associated dependent claims are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as the Claims are integrated into a practical application and thus eligible under 35 USC §101 Alice.

35 U.S.C. 103
The closest art of record are Costin (US Publication number 2005/0131571) describing an Internet based technique of allowing customization of denim apparel over the Internet, but doesn’t describe the application of pattern mask and laser input files with various order ratios in garment planning,  Benefiel (US Publication number 2018/0049497) describing determining a fabric's response to a laser, capturing an initial image of a wear pattern on a garment, and processing the initial image to obtain a working image, but doesn’t describe the application of pattern mask and laser input files with  (US Publication number 2017/0136708) describing optical modeling in which a three-dimensional object is created, but doesn’t describe the application of pattern mask and laser input files with various order ratios in garment planning.
Other close art of record include Gupta (US Publication number 2014/0277663) describing an automated system for the production of a personalized custom-fit garment comprises a scanner for obtaining a three-dimensional model of a customer's body shape, but doesn’t describe the application of pattern mask and laser input files with various order ratios in garment planning, Aaron (US Publication Number 20130055136) describing optimizing communications services network with performance measurements that are received from a communications networks, but doesn’t describe the application of pattern mask and laser input files with various order ratios in garment planning, Longinotti-Buitoni (20150143601) describing making garments  having one or more highly stretchable conductive ink pattern formed of a composite of an insulative adhesive, but doesn’t describe the application of pattern mask and laser input files with various order ratios in garment planning, and Tomastik (R. N. Tomastik, P. B. Luh and Guandong Liu, "Scheduling flexible manufacturing systems for apparel production," in IEEE Transactions on Robotics and Automation, vol. 12, no. 5, pp. 789-799, Oct. 1996, doi: 10.1109/70.538983.) describing the application of manufacturing systems to apparel production, but doesn’t describe the application of pattern mask and laser input files with various order ratios in garment planning.
None of the prior art specifically teaches the application of pattern mask and laser input files with various order ratios in the manner as claimed, and although parts are taught be each of the prior art, the combination would be non-obvious as to this specific way, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.


Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683